Exhibit 10.1
[logo.jpg]

 
 
April 1, 2016




BAM Administrative Services LLC
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Attention:  Dhruv Narain


RJ Credit LLC
250 West 55th Street, 14th Floor
New York, New York 10019
Attention:  David Steinberg


Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
Attention:  Eliezer M. Helfgott, Esq.


 
Re:
Consent and Agreement



Dear Messrs. Narain and Steinberg:


Reference is made to that certain Note Purchase Agreement, dated March 7, 2014
(the “NPA”), by and among BRe BCLIC Primary, BRe BCLIC Sub (“BCLIC Sub”), BRe
WNIC 2013 LTC Primary (“WNIC Primary”), BRe WNIC 2013 LTC Sub (“WNIC Sub”),
Heartland Bank (“Heartland”) and RJ Credit LLC (“RJC”) (collectively, the
“Purchasers”), BAM Administrative Services LLC, as agent for the Investors (the
“Agent”), and PEDEVCO Corp. (the “Company” and, together with each of the
Company’s Subsidiaries, the “Pedevco Group Companies” and each, a “Pedevco Group
Company”), pursuant to which the Company issued Senior Secured Promissory Notes
to each of the Investors (collectively, but excluding the Heartland Note as
defined below, the “Notes”).  On March 19, 2015, BRe WNIC 2013 LTC Primary
transferred a portion of its Note to Heartland and the Company reissued a
replacement note to Heartland (the “Heartland Note”).  On April 1, 2015, BRe
BCLIC Primary transferred the entirety of its Note to Senior Health Insurance
Company of Pennsylvania (“SHIP” and, collectively with the Purchasers but
excluding Heartland, the “Investors” and, together with the Agent, the “Creditor
Parties” and each, a “Creditor Party”).  Reference is also made to that certain
Note and Security Agreement, dated April 10, 2014, as amended on February 23,
2015, issued by the Company to RJC (the “RJC Junior Note”).  To the extent not
defined herein, capitalized terms shall have the meaning ascribed to them in the
NPA.


The Company has requested certain interest and principal deferrals from the
Investors and the Investors are willing to grant such requests on the terms and
conditions set forth herein. The Company and the Investors hereby agree to amend
the terms of that certain Consent and Agreement, dated August 28, 2015, as
amended January 29, 2016, and March 1, 2016, entered into by the Company and
each of BCLIC Sub, WNIC Primary, WNIC Sub, SHIP and RJC (collectively, the
“Original Investors”) (the “Original Investors August 2015 Consent and
Agreement”), as follows:
 
Original Investors August 2015 Consent and Agreement


The Original Investors hereby agree as follows (defined terms shall have the
meaning ascribed to them in the Original Investors August 2015 Consent and
Agreement):
 
 
 

--------------------------------------------------------------------------------

 
 
Consent and Agreement
Page 2
 
a.  
Each of the (i) “Original Investor’s Interest Deferral,” the (ii) “Original
Investor’s Principal Repayment Deferral,” and the (iii) “RJC Junior Note
Interest Deferral” shall be extended for an additional one (1) month period
through April 30, 2016, and the “Waiver Period” shall be similarly extended for
an additional one (1) month period through March 31, 2016;

b.  
17/17ths of the interest payments due to the Original Investors otherwise due
and payable by the Company to the Original Investors under the Notes on April 1,
2016 shall be deferred until the Maturity Date, with no cash interest payments
due to the Original Investors in April 2016;

c.  
For the avoidance of doubt, all interest amounts deferred until the Maturity
Date as described above shall be added to the principal outstanding amount of
the applicable Notes on the first business day of the month immediately
following  the month in which such deferred interest accrued; and

d.  
To the extent issuable under the Original Investors August 2015 Consent and
Agreement, as amended, any Subsequent Warrants issuable to the Investors shall
be issued within 30 days of May 1, 2016, subject to NYSE MKT additional listing
approval.



For avoidance of doubt, nothing under this “Original Investors August 2015
Consent and Agreement” section shall amend or otherwise modify the terms and
conditions of the Heartland Note, which the Original Investors agree and
acknowledge is required to be modified separately.  Except as modified
hereunder, the terms of the Notes, as amended to date, shall remain in full
force and effect.
 
Miscellaneous


For avoidance of doubt, nothing under this Consent and Agreement shall amend or
otherwise modify the “Additional Agreements” agreed upon by the Company as set
forth in the Consent and Agreement, dated January 29, 2016, entered into by and
among the Company and the Investors.


The Investors hereby consent and agree that none of the amendments and
modifications, or performance by the Company in accordance therewith, made
hereunder, shall give rise to a breach or an event of default under the NPA, the
Notes, the Heartland Note, the RJC Junior Note, or any other Transaction
Documents, or otherwise trigger any right to prepayment under the NPA, the
Notes, the Heartland Note, the RJC Junior Note, or any of the other Transaction
Documents.  This letter agreement shall be deemed to be a Transaction Document
and any breach by any Pedevco Group Company of any “Additional Agreements” as
described above shall be deemed to constitute a breach of a Transaction
Document.  Except as expressly described herein, nothing contained herein shall
(a) limit in any manner whatsoever the Company’s obligation to comply with, and
each Investors’ right to insist on the Company’s compliance with, each and every
term of each Note, the Heartland Note, the RJC Junior Note, the NPA and each
other Transaction Document, or  (b) constitute a waiver of any event of default
or any right or remedy available to any Investor, or of the Company’s or any
other person’s obligation to pay and perform all of its obligations, in each
case whether arising under the Notes, the Heartland Note, the NPA, the RJC
Junior Note, or any other Transaction Document, applicable law and/or in equity,
all of which rights and remedies howsoever arising are hereby expressly
reserved, are not waived and may be exercised by Investors at any time, and none
of which obligations are waived.


The Company hereby represents and warrants to the Agent and each of the
Investors that on the date hereof and after giving effect to this Consent and
Agreement, (i) each of the representations and warranties of the Company and the
Subsidiaries in the NPA and the other Transaction Documents are and shall be
true and correct in all material respects, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date and (ii) no Default or Event of Default
has occurred and is continuing or will occur as a result of the consummation of
this Consent and Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Consent and Agreement
Page 3


Company hereby further confirms and agrees, on behalf of itself and each of its
direct and indirect subsidiaries, that all security interests and liens granted
to Agent and Investors pursuant to the Transaction Documents continue in full
force and effect and shall continue to secure the Obligations (as defined in the
Security Agreement), including all liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing, under the
Notes, the Heartland Note, the RJC Junior Note and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from Investors as a preference, fraudulent transfer or otherwise as
such obligations may be amended, supplemented, converted, extended or modified
from time to time.


Subject in each case to any other prior and still effective intercreditor
agreements among the Investors that relate to payment priority, each of the
Investors hereby further agrees that on and after the occurrence of an Event of
Default and/or in connection with the distribution of proceeds from the sale or
transfer of all or substantially all of the assets or equity of the Company, all
accrued and unpaid interest deferred by any Investor pursuant to the Interest
Deferral shall be repaid in full prior to repayment of any other indebtedness of
the Company held by any other Investor.






[Signature Pages Follow]
 
 
 
 

--------------------------------------------------------------------------------

 


Consent and Agreement
Page 4
 
Except as specifically set forth herein, all terms and conditions of the NPA,
the Notes, the RJC Junior Note, and other Transaction Documents shall remain in
full force and effect.


Regards,


/s/ Clark R. Moore
Clark R. Moore
Executive Vice President and General Counsel
PEDEVCO Corp.


Consented and Agreed:


BAM ADMINISTRATIVE SERVICES LLC


By:  /s/ Dhruv
Narain                                                                


Name:  Dhruv
Narain                                                                


Title:  Authorized
Signatory                                                                


Date:  April 7, 2016


SENIOR HEALTH INSURANCE COMPANY OF PENNSYLVANIA
By: B Asset Manager, LP, its investment manager


By:  /s/ Dhruv
Narain                                                                


Name:  Dhruv
Narain                                                                


Title:  Authorized
Signatory                                                                


Date:  April 7, 2016


BRE BCLIC SUB


By:  /s/ David B.
Young                                                                


Name:  David B.
Young                                                                


Title:  Vice
President                                                                


Date:  April 7, 2016
 
 
 

--------------------------------------------------------------------------------

 
 
Consent and Agreement
Page 5


BRE WNIC 2013 LTC PRIMARY


By:  /s/ David B.
Young                                                                


Name:  David B.
Young                                                                


Title:  Vice
President                                                                


Date:  April 7, 2016
BRE WNIC 2013 LTC SUB


By:  /s/ David B.
Young                                                                


Name:  David B.
Young                                                                


Title:  Vice
President                                                                


Date:  April 7, 2016


RJ CREDIT LLC


By:  /s/ David
Steinberg                                                                


Name:  David
Steinberg                                                                


Title:  Authorized
Signatory                                                                


Date:  April 7, 2016



 
 

--------------------------------------------------------------------------------